PAUL E. DANIELSON, Justice, dissenting. I do not disagree with the majority’s conclusion that the circuit court applied the wrong test to Arroyo’s choice-of-counsel argument. However, I write because I do not believe that the facts presented in the instant case demonstrate that the circuit court wrongly denied Arroyo’s motion for continuance. Additionally, I believe the majority erroneously places a burden on the circuit court to make a proper record on an appellant’s behalf. The United States Supreme Court has instructed that it is unnecessary to conduct an ineffectiveness or prejudice inquiry to establish a Sixth-Amendment violation when the right to be assisted by counsel of one’s choice is “wrongly denied” and that the deprivation of the right is complete when the defendant is “erroneously prevented” from being represented by the lawyer he wants. United States v. Gonzalez-Lopez, 548 U.S. 140, 148, 126 S.Ct. 2557, 165 L.Ed.2d 409 (2006). In Gonzalez-Lopez, the Government conceded that the lower court had erroneously deprived the defendant of his counsel of choice. We do not have that here. At the beginning of the pretrial hearing, held the day before Arroyo’s trial was scheduled, the circuit court acknowledged Mr. Adcock, another attorney present for Arroyo, and clarified whether it was Ad-cock’s intention to enter an appearance in the event that the matter was removed from the jury-trial docket for the following day. Adcock confirmed and indicated that he had some reasons to believe a continuance should be granted. However, the | ]ncircuit court had other issues to address at the hearing, including an amended information and a motion for severance. Therefore, the circuit court first turned its attention to the attorney of record for Arroyo to discuss arraignment on the new information and the pending severance motion. During the discussions on the motion for severance, the circuit court was considering a conflict issue and the issue of continuing the case. The following colloquy took place between Arroyo’s attorney of record and the court: AttoRney: [Wjith the additional charge here, I have spent a significant amount of time getting ready for the jury trial for Ulises. The Court: Either I’m not on the same train of thought with everybody or we’re running toward different ends of the football field. If you’ve put a great deal of time preparing for the trial for Mr. Arroyo, why don’t I just let you represent Mr. Arroyo and let’s go to trial tomorrow. If that creates a conflict with Ms. Arroyo, I’ll grant the severance and she can get her own counsel for the severance. But let’s get something done. That makes sense to me as opposed to me granting the severance, having absolutely nothing done as it pertains to Ms. Arroyo, granting a continuance and new counsel as it pertains to Mr. Arroyo, and then nothing gets done here. If you’re prepared to represent Mr. Arroyo then let’s go forward with Mr. Arroyo and if it creates a conflict with Ms. Arroyo, she always has the right to get another attorney. Attorney: With that, I think my primary concern is that Mr. Arroyo has stated that he does not want me as his attorney, so I’m not sure how that would work. The Court: Mr. Arroyo has the right to hire new counsel but what I heard Mr. Adcock say earlier is that he’s not going to be a new counsel if he doesn’t get a continuance, and I’m not inclined to grant a continuance if Mr. Arroyo has an attorney who’s ready to go to |ntrial, which I heard you say. Adcock, the other attorney present at the hearing for Arroyo, never asked to address the court at that time. At the end of this discussion, the court denied any oral requests for continuance and told Ad-cock that he assumed his presence could be excused. He ended the hearing by asking if there were any other matters to take up. I note that no formal request for a change of counsel was ever made, either orally or in writing, providing the court with reasons to support Arroyo’s apparent desire to switch attorneys. Rather, the court considered a continuance in the context of resolving an apparent conflict and noted that an attorney was present who would be willing to enter an appearance for Arroyo should the trial be delayed. Before the circuit court concluded the pretrial hearing, neither Adcock nor Arroyo asked to further argue why Adcock should be permitted to act as Arroyo’s counsel and a continuance be granted once the conflict issue had been addressed and settled and Arroyo’s current counsel was prepared to go to trial. In my opinion, the circuit court had to balance several issues in making a decision about whether the trial would take place the next day: a possible conflict and a motion to sever; a conditional entry of appearance; and whether a continuance was necessary. The court determined that the conflict could be resolved without taking the attorney prepared for trial off of the case. Therefore, the court was inclined to proceed with the trial as scheduled. With no other information before it to consider, I do not believe the court was required to do anything further. Gonzalez-Lopez did not establish that any request for a change of counsel must be | ^granted. In fact, the Court clarified its holding: We have recognized a trial court’s wide latitude in balancing the right to counsel of choice against the needs of fairness, and against the demands of its calendar. The court has, moreover, an “independent interest in ensuring that criminal trials are conducted within the ethical standards of the profession and that legal proceedings appear fair to all who observe them.” None of these limitations on the right to choose one’s counsel is relevant here. This is not a case about a court’s power to enforce rules or adhere to practices that determine which attorneys may appear before it, or to make scheduling and other decisions that effectively exclude a defendant’s first choice of counsel. However broad a court’s discretion may be, the Government has conceded that the District Court here erred when it denied respondent his choice of counsel. Accepting that premise, we hold that the error violated respondent’s Sixth Amendment right to counsel of choice and that this violation is not subject to harmless-error analysis. 548 U.S. at 152, 126 S.Ct. 2557. In reviewing Arroyo’s Rule 37 petition below, the circuit court found: [T]he right to counsel of a defendant’s choice is not absolute and should not impede the trial court’s effective and efficient administration of justice. On the day before jury trial, the Petitioner had new counsel enter an appearance and requested a delay of the proceeding. The Court was within its discretion to deny the delay and go forward with the jury trial the next day. When the Court denied the delay, the new counsel withdrew his appearance and the trial proceeded with original trial counsel. This court does not reverse the denial of postconviction relief unless the circuit court’s findings are clearly erroneous. See Sartin v. State, 2012 Ark. 155, 400 S.W.3d 694. Given the facts of this case, I fail to see how this court can hold that Arroyo was wrongly denied his counsel of choice and that the circuit court was clearly erroneous in denying him postconviction relief. CORBIN, J., joins.